


Exhibit 10.142


BROCADE COMMUNICATIONS SYSTEMS, INC.
2009 STOCK PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT


NOTICE OF GRANT
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
You (the “Grantee”) have been granted an award of Restricted Stock Units under
the Company’s 2009 Stock Plan, as amended (the “Plan”). The date of this
Restricted Stock Unit Agreement (the “Agreement”) is the Grant Date defined
below. Subject to the provisions of Appendix A, any appendix to the Agreement
for the Grantee’s country of residence (“Appendix B”) and the Plan, all of which
are attached hereto and incorporated herein in their entirety, the principal
features of this award are as follows:
Grant Date:
%%AWARD_DATE,’Month DD,YYYY’%-% (the “Grant Date”)



Number of Restricted
Stock Units:
%%TOTAL_SHARES_GRANTED,’999,999,999’%-% (the “Number of Restricted Stock Units”)



Vesting Schedule:
The Restricted Stock Units will vest in accordance with the following Vesting
Schedule; provided, the Grantee remains a Service Provider to the Company or its
Parent or other successor or a Subsidiary through the applicable vesting dates
(the “Vesting Schedule”):



# Shares                Vest Date
%%SHARES_PERIOD1,’999,999,999’%-%
%%VEST_DATE_PERIOD1,’MM/DD/YYYY’%-%
Your signature below or online acceptance indicates your agreement and
understanding that this award is subject to all of the terms and conditions
contained in Appendix A, Appendix B and the Plan. For example, important
additional information on vesting and forfeiture of the Restricted Stock Units
is contained in Sections 3 through 5 and Section 7 of Appendix A. PLEASE BE SURE
TO READ ALL OF APPENDIX A, APPENDIX B AND THE PLAN, WHICH CONTAIN THE SPECIFIC
TERMS AND CONDITIONS OF THIS AWARD.
BROCADE COMMUNICATIONS SYSTEMS, INC.
GRANTEE
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
Title
 
 
Electronic Signature will be required on E*Trade





--------------------------------------------------------------------------------




APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS


Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan.
1.    Grant.
(a)    The Company hereby grants to the Grantee under the Plan an award of the
Number of Restricted Stock Units set forth in the Notice of Grant, subject to
all of the terms and conditions in this Agreement, Appendix B and the Plan. For
each Restricted Stock Unit that vests, the Grantee will be entitled to receive
one (1) Share (subject to automatic adjustment for stock splits, combinations
and other adjustments contemplated in the Plan).
(b)    When Shares are paid to the Grantee in payment for the Restricted Stock
Units, par value ($.001 per share) will be deemed paid by the Grantee for each
Restricted Stock Unit by services rendered by the Grantee, and will be subject
to the appropriate Tax-Related Items (as defined in Section 9 below)
withholdings.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal
to the Fair Market Value of a Share on the date that the Restricted Stock Unit
is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of Shares upon
the vesting of any Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation. Payment of any vested Restricted Stock Units
shall be made in whole Shares only and any fractional Shares will be forfeited
at the time of payment.
3.    Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5, and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth in the
Notice of Grant. The Restricted Stock Units shall not vest in accordance with
any of the provisions of this Agreement unless the Grantee remains an active
Service Provider to the Company or its Parent or other successor or a Subsidiary
from the Grant Date through the dates the Restricted Stock Units are otherwise
scheduled to vest.
4.    Modifications to Vesting Schedule.


(a)    Vesting upon Leave of Absence. In the event that the Grantee takes an
authorized leave of absence (“LOA”), the Restricted Stock Units awarded by this
Agreement that are eligible to be earned shall either: (i) not be affected, or
(ii) shall be deferred for a period of time equal to the duration of such LOA,
based on the Company’s LOA policy in effect at such time as determined by the
Company in its sole discretion.
(b)    Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company or its Parent or other successor or a Subsidiary
as a Service Provider is terminated prior to full vesting of the Restricted
Stock Units due to his or her death or Disability, the unvested portion of the
Restricted Stock Units subject to this Restricted Stock Unit Award shall be
forfeited on the date of the Grantee’s death or Disability.
5.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the




--------------------------------------------------------------------------------




terms of the Plan. Such acceleration may result in Tax-Related Items or other
consequences to the Grantee. If so accelerated, such Restricted Stock Units will
be considered as having vested as of the date specified by the Administrator. If
the Administrator, in its discretion, accelerates the vesting of the balance, or
some lesser portion of the balance, of the Restricted Stock Units, the payment
of such accelerated Restricted Stock Units nevertheless shall be made at the
same time or times as if such Restricted Stock Units have vested in accordance
with the vesting schedule set forth on the Notice of Grant and Section 1 of this
Agreement or as otherwise provided herein (whether or not the Grantee remains
employed by the Company or by one of its Subsidiaries as of such date(s)). The
Grantee is hereby advised to consult with the Grantee’s own personal tax, legal
and financial advisors regarding the Grantee’s participation in the Plan before
taking any action related to the Plan.
6.    Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Sections 3 through 4 of this Agreement will be paid to the Grantee (or in
the event of the Grantee’s death, to his or her estate) as soon as practicable
following the applicable vesting date, subject to Sections 9 and 21, but no
later than March 15th of the calendar year following the applicable vesting
date.
7.    Forfeiture. The balance of the Restricted Stock Units that have not vested
pursuant to Sections 3 through 5 at the time of the termination of the Grantee’s
relationship with the Company or its Parent or other successor or a Subsidiary
as a Service Provider for any or no reason will be forfeited.
8.    [Reserved.]
9.    Withholding of Taxes.
(a)    General. The Grantee acknowledges that regardless of any action by the
Company or if different, the Grantee’s employer (the “Employer”), the ultimate
liability for all income tax (including U.S. federal, state, local and/or
non-U.S. taxes), social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related withholdings related to the Grantee’s participation
in the Plan and legally applicable to the Grantee (“Tax-Related Items”), is and
remains the Grantee’s responsibility and that the Company and/or the Employer
(i) make no guarantees or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the award, including the
grant of the Restricted Stock Units, the vesting of the Restricted Stock Units,
the subsequent sale of any Shares acquired under the Plan and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the award to reduce or eliminate the Grantee’s liability for
Tax-Related Items. Further, if the Grantee is subject to Tax-Related Items in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Grantee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items.
(b)    Payment of Tax-Related Items. The Grantee authorizes the Company and/or
the Employer, at its discretion, to satisfy the obligations with regard to all
Tax-Related Items by withholding a portion of the Shares issued as payment for
vested Restricted Stock Units that have an aggregate market value sufficient to
pay all Tax-Related Items required to be withheld by the Company and/or the
Employer with respect to the vesting of the Restricted Stock Units and issuance
of the Shares, unless the Company, in its sole discretion, either requires or
otherwise permits the Grantee to make alternate arrangements satisfactory to the
Company for such withholdings in advance of the arising of any withholding
obligations. The number




--------------------------------------------------------------------------------




of Shares withheld pursuant to the prior sentence will be no greater than the
minimum statutory rate of withholding and will be rounded up to the nearest
whole Share, with no refund for any value of the Shares withheld in excess of
the tax obligation as a result of such rounding.
If the obligation of Tax-Related Items is satisfied by reducing the number of
Shares delivered as described herein, the Grantee is deemed to have been issued
the full number of Shares subject to the award of Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the award.
If the foregoing method of withholding is prohibited or insufficient to satisfy
all Tax-Related Items required to be withheld by the Company and/or the Employer
with respect to the vesting of the Restricted Stock Units and issuance of the
Shares or if the Company, in its discretion, determines not to apply the
foregoing method of withholding, then the Grantee hereby authorizes the Company
and/or the Employer to satisfy such obligations by one or a combination of the
following: (a) withholding from the Grantee’s wages or other cash compensation
paid to the Grantee by the Company and/or the Employer, to the maximum extent
permitted by law; or (b) selling the applicable number of Shares or arranging
for the sale of the applicable number of Shares (in either case on the Grantee’s
behalf and at the Grantee’s discretion pursuant to this authorization) issued in
settlement of vested Restricted Stock Units and retaining the requisite proceeds
from such sale.
Finally, the Grantee shall pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold as a result of the Grantee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
to the Grantee any Shares pursuant to the award if the Grantee fails to comply
with the Grantee’s obligations in connection with the Tax-Related Items, as
described in this Section 9.
10.    Rights as Stockholder. Neither the Grantee nor any person claiming under
or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Grantee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
11.    No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Grantee, as the case may be, shall not be deemed a termination of
the Grantee’s relationship with the Company or its Subsidiary as a Service
Provider for the purposes of this Agreement.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 130 Holger Way, San Jose, California, 95134, USA, or at such
other address as the Company may hereafter designate in writing, with a copy to
the Company, C/O General Counsel, 130 Holger Way, San Jose, California, 95134,
USA.




--------------------------------------------------------------------------------




13.    Grant is Not Transferable. Except to the limited extent provided in this
Agreement or the Plan, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until the Grantee has been issued Shares in payment of the Restricted Stock
Units. Upon any attempt to sell, pledge, assign, hypothecate, transfer or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void. Notwithstanding the foregoing, the Grantee may, in a manner and
in accordance with terms specified by the Administrator, transfer these
Restricted Stock Units to the Grantee’s spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights.
14.    Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt unless
otherwise provided herein or in the Appendix B. However, a Grantee’s subsequent
sale of the Shares may be subject to any market blackout-period that may be
imposed by the Company and must comply with the Company’s insider trading
policies, and any other U.S. or foreign securities or exchange control laws.
15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal or non-U.S. law or
under the rulings or regulations of the U.S. Securities and Exchange Commission
or any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. state or federal or non-U.S.
governmental agency, which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the Vesting Date of the Restricted Stock Units as the
Administrator may establish from time to time for reasons of administrative
convenience.
17.    Plan Governs. This Agreement and the Appendix B are subject to all the
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Appendix B and one or more provisions of the
Plan, the provisions of the Plan will govern.
18.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.




--------------------------------------------------------------------------------




20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Modifications to the Agreement. This Agreement, including Appendix A and
B, together with the Plan, constitutes the entire understanding of the parties
on the subjects covered, subject to any applicable pre-existing agreement or
agreement entered into after the date hereof relating to full or partial
acceleration of vesting in the event of a change of control of the Company (or
similar event). The Grantee expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein or expressly contemplated above. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Grantee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units. Notwithstanding the foregoing, if required
by Section 409A of the Code, no Restricted Stock Units will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) earlier
than six (6) months and one (1) day following the date of the termination of the
Grantee’s relationship with the Company as a Service Provider, subject to
Section 9.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit Award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, except as otherwise provided in the Plan and/or the
Agreement.
23.    Labor Law and Nature of Grant. In accepting the award of Restricted Stock
Units, the Grantee acknowledges that:
(a)    the Plan is established voluntarily by the Company;
(b)    the award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded in the past;
(c)    all decisions with respect to future award of Restricted Stock Units or
other awards, if any, will be at the sole discretion of the Company;
(d)    the award of Restricted Stock Units and the Grantee’s participation in
the Plan shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company, the Employer or any Subsidiary
and shall not interfere with the ability of the Company, the Employer or any
Subsidiary, as applicable, to terminate the Grantee’s employment or service
relationship (if any);
(e)    the Grantee’s participation in the Plan is voluntary;
(f)    the Restricted Stock Units and the Shares are not intended to replace any
pension rights or compensation;;
(g)    the Restricted Stock Units, the Shares and the income and value of same
are not part of normal or expected compensation for purposes of calculating
severance, resignation, termination,




--------------------------------------------------------------------------------




redundancy, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)    in the event of the Grantee’s termination as an active Service Provider
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Grantee is employed or
the terms of the Grantee’s employment agreement, if any), unless otherwise
provided in the Plan or determined by the Company, the Grantee’s right to vest
in the Restricted Stock Units, if any, will terminate effective as of the date
the Grantee ceases to actively provide services and will not be extended by any
notice period (e.g., employment would not include any contractual notice or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee’s
employment agreement, if any); the Committee, as applicable, shall have
exclusive discretion to determine when the Grantee is no longer actively
employed for purposes of the Grantee’s Restricted Stock Units;
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares;
(k)    the Company is not providing any tax, legal, or financial advice, nor is
the Company making any recommendations regarding the Grantee’s participation in
the Plan or the acquisition or sale of Shares;
(l)    the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisors regarding the Grantee’s participation in the
Plan before taking any action related to the Plan;
(m)    for the Grantee who reside outsides the U.S., the following additional
provisions shall apply:
(i)    the Shares and the income and value of same are not part of normal or
expected compensation for any purpose;
(ii)    no claim or entitlement to compensation or damages shall arise from
termination of the award or from any diminution in value of the award or Shares
received upon vesting of the award resulting from the Grantee’s termination as
an active Service Provider (for any reason whatsoever whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Grantee is employed or the terms of the Grantee’s employment agreement, if any)
and in consideration of the Restricted Stock Units to which the Grantee is not
otherwise entitled, the Grantee irrevocably agrees never to institute any claim
against the Company, any of its Subsidiaries, or the Employer, waive his or her
ability, if any, to bring any such claim, and releases the Company and/or the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by signing
this Agreement, the Grantee shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and




--------------------------------------------------------------------------------




(iii)    the Grantee acknowledges and agrees that neither the Company, the
Employer nor any Parent or other successor or a Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Grantee’s local currency and
the United States dollar that may affect the value of the Restricted Stock Units
or of any amounts due to the Grantee pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.
24.    Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice of Grant and this Agreement and any
other Restricted Stock Unit grant materials (“Data”) by and among, as
applicable, the Employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.
The Grantee understands that Data will be transferred to E*Trade or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Grantee understands the recipients of Data may be
located in the Grantee’s country, in the United States or elsewhere, and that
the recipients’ country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that the Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company, E*Trade and any other potential recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that he or she may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Grantee’s local human resources representative.
Further, the Grantee understands that he or she is providing the consents herein
on a purely voluntary basis. If the Grantee does not consent, or if the Grantee
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Grantee’s consent is that the
Company would not be able to grant the Grantee Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, the Grantee
understands that refusing or withdrawing his or her consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
25.    Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the award of Restricted Stock Units, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted in the courts of
Santa Clara County, California or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.




--------------------------------------------------------------------------------




26.    Language. If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by local law.
27.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Restricted Stock Units
awarded under the Plan or future Restricted Stock Units that may be awarded
under the Plan by electronic means, or to request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
28.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
29.    Appendix B. Notwithstanding any provision in this Agreement or any other
Plan documents to the contrary, the award of Restricted Stock Units shall be
subject to any special terms and conditions as set forth in the Appendix B to
this Agreement for the Grantee’s country of residence, if any. Moreover, if the
Grantee relocates to one of the countries included in the Appendix B, the
special terms and conditions for such country will apply to the Grantee, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix B,
if any, constitutes part of this Agreement.
30.    Insider Trading. By participating in the Plan, the Grantee agrees to
comply with the Company’s policy on insider trading (to the extent that is
applicable to the Grantee). Further, the Grantee acknowledges that his or her
country of residence may also have laws or regulations governing insider trading
and that such laws or regulations may impose additional restrictions on the
Grantee’s ability to participate in the Plan (e.g., acquiring or selling Shares)
and that the Grantee is solely responsible for complying with such laws or
regulations.
31.    Waiver. The Grantee acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other Grantee.


